                      Case 1:19-cr-00741-WHP Document 31 Filed 01/24/20 Page 1 of 1
                                    BRAFMAN & ASSOCIATES,                  p.e.
                                                ATTORNEYS AT LAW

                                          767 THIRD AVENUE. 26TH FLOOR

                                            NEW YORK. NEW YORK 10017

                                            TELEPHONE: (2121 750-7800

                                             FACSIMILE: (212) 750-3900

                                         E-MAIL: ATTORNEYS@BRAFLAW.COM

BENJAMIN BRAFMAN
                                                                                                 ANDREA L. ZELLAN
  MARK M. BAKER                                                                                 JOSHUA D. KIRSHNER
   OF COUNSEL                                                                                     JACOB KAPLAN
MARC A. AGNIFILO                                                                                 TENY R. GERAGOS
   OF COUNSEL                                                                                     ADMITTED IN NY & CA

                                                                                                   STUART GOLD
                                                                   January 24, 2020

      VIAECF
      The Honorable William H. Pauley III
      United States District Judge
      Daniel Patrick Moynihan
      United States Courthouse
      500 Pearl Street
      New York, NY 10007

                Re:      United States v. Bryan Cohen, 19 Cr. 741 (WHP)

      Dear Judge Pauley:

               We write on behalf of the defendant, Bryan Cohen, and on consent ofthe Government and
      Pre-trial Services, in the above-referenced case, to request a slight modification to his conditions
      of release. Specifically, Mr. Cohen seeks to be able to go anywhere within his apartment building
      (i.e. the multi-purpose room for larger gatherings of family/friends and the fitness center).
      Notably, we are not re-arguing for removal of home detention as a condition of release. Rather,
      our application is merely to expand the definition of "home" to include his entire apartment
      building rather than just his apartment.

             The Court, from our previous application, is undoubtedly aware of the facts and
      circumstances concerning Mr. Cohen's current conditions of release. Mr. Cohen is in strict
      compliance with all of those conditions. Additionally, on January 7, 2020, Mr. Cohen accepted
      responsibility for his conduct and pled guilty before Magistrate Judge Freeman to Count One of
      the Superseding Indictment. Thus, we ask for this slight modification while Mr. Cohen awaits
      sentencing on April 3, 2020. Thank you for your consideration.



                                                                                                                  ...........
                                                                                                                  .




      cc:       All Counsel (via ECF)
                Pre-Trial Services Officer Ashley Cosme (via email)
